Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Jose C. Menendez Campos, M.D.,
Petitioner,

v.

The Inspector General.
Docket No. C-13-640
Decision No. CR2923

Date: September 19, 2013

DECISION

This matter is before me in review of the Inspector General’s (I.G.’s) determination to

eXc.

ude Petitioner pro se Jose C. Menendez Campos, M.D.., from participation in

Medicare, Medicaid, and all other federal health care programs for a period of 40 years.

The

1.G.’s determination to exclude Petitioner is based on the mandatory authority

conveyed by section 1128(a)(4) of the Social Security Act (Act), 42 U.S.C. § 1320a-

7a)
exc

(4). The undisputed material facts in this case require the imposition of a 40-year
lusion. Accordingly, I grant the I.G.’s Motion for Summary Disposition.

I. Procedural Background

Petitioner was licensed by the State of Florida as a critical need physician and operated a

me

ical practice in Kissimmee, Florida. I.G. Exhibits (Exs.) 2,7. In October 2010, a

search warrant was executed by the Florida Department of Law Enforcement, Osceola
County Investigative Bureau, at Petitioner’s medical practice. Petitioner was arrested
after admitting to unlawfully writing multiple prescriptions for Oxycodone in exchange
for direct cash payments of $200 per prescription. I.G. Ex. 2, at 2-3. On April 28, 2011,
Petitioner was named in a one-count Amended Indictment handed up in the Circuit Court
of the Ninth Judicial Circuit in and for Osceola County, Florida. In general, that
Amended Indictment charged that Petitioner and two other co-conspirators conspired to
traffic in 28 grams or more of Oxycodone, a controlled substance, from February 1, 2010
through October 30, 2010. LG. Ex. 3.

Petitioner and his counsel negotiated a plea agreement with prosecutors. On October 5,
2011, he appeared with counsel in the Circuit Court of the Ninth Judicial Circuit in and
for Osceola County, Florida, and pleaded guilty to one-count of conspiracy to traffic in
Oxycodone, 28 grams or more, a first degree felony, in violation of FLA. STAT. ANN.
§§ 893.135(1)(c) and 893.135(5). Petitioner’s plea was accepted on that date. On
January 27, 2012, Petitioner was sentenced to a 25-year period of incarceration, and was
required to pay specified costs and over $500,000 in fines. I.G. Ex. 4.

As required by section 1128(a) of the Act, 42 U.S.C. 1320a-7(a), the I.G. began the
process of excluding Petitioner from participation in Medicare, Medicaid, and all other
federal health care programs. In a letter dated February 28, 2013, the I.G. notified
Petitioner that for a period of 40 years, effective March 20, 2013, he was excluding
Petitioner from participation in Medicare, Medicaid, and all other federally funded health
care programs because he had been convicted of a criminal offense described at section
1128(a)(4) of the Act. 1G. Ex. 1.

Acting pro se, Petitioner timely sought review of the L.G.’s action on March 29, 2013. I
convened a telephonic prehearing conference on May 2, 2013, pursuant to 42 C.F.R. §
1005.6, in order to discuss the issues presented by the case and procedures for addressing
those issues. By Order of May 2, 2013, I established a schedule for the submission of
documents and briefs.

Petitioner filed a pleading dated June 12, 2013, asking that I stay this appeal until such
time as his motion to set aside his plea and vacate his sentence, which he filed with the
Circuit Court on February 26, 2012, is resolved. I denied Petitioner’s motion by Order of
July 9, 2013.

All briefing is now complete and the record in this case closed for purposes of 42 C.F.R.
§ 1005.20(c) on September 3, 2013.

The evidentiary record on which I decide the issues before me contains eight exhibits, all
proffered by the I.G. and marked I.G. Exs. 1-8. Petitioner did not proffer any exhibits. In
the absence of objection, I admit all proffered exhibits.

II. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1). In
the context of this record they are:
a. Whether the LG. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(4) of the Act; and

b. Whether the length of the proposed period of exclusion is unreasonable.

Both issues must be resolved in favor of the I.G.’s position. Because his predicate
conviction has been established, there is a basis for Petitioner’s exclusion pursuant to
section 1128(a)(4) of the Act. A five-year period of exclusion is the minimum period
established by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B), and here
the I.G. relied on two aggravating factors to enlarge the exclusion beyond five years. 42
C.F.R. §§ 1001.102(b)(5) and (b)(9). The length of the proposed period of exclusion is
reasonable.

III. Controlling Statutes and Regulations

Section 1128(a)(4) of the Act, 42 U.S.C. § 1320a-7(a)(4), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “[a]ny individual or entity that has been convicted for an offense which
occurred .. . [after August 21, 1996] . . . under Federal or State law, of a criminal offense
consisting of a felony relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.” The terms of section 1128(a)(4) are restated
somewhat more broadly in regulatory language at 42 C.F.R. § 1001.101(d).

The Act defines “convicted” as including those circumstances: “(1) when a judgment of
conviction has been entered against the individual . . . by a State . . . court;” or “(2) when
there has been a finding of guilt against the individual . . . by a State . . . court;” or “(3)
when a plea of guilty or nolo contendere by the individual . . . has been accepted by a
State... court....” Act § 1128(i)(1)-(3), 42 U.S.C. § 1320a-7(i)(1)-(3). These
definitions are repeated at 42 C.F.R. § 1001.2.

An exclusion based on section 1128(a)(4) is mandatory and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B); 42 U.S.C. § 1320a-7(c)(3)(B); 42
C.F.R. § 1001.102(a), 1001.2007(a)(2). The period of exclusion may be extended based
on the presence of specified aggravating factors. 42 C.F.R. § 1001.102(b). Only if the
aggravating factors justify an exclusion of longer than five years are mitigating factors
considered as a basis for reducing the period of exclusion to no less than five years. 42
C.F.R. § 1001.102(c).
IV. Findings and Conclusions

Based on the undisputed material facts in the record before me, I find and conclude as
follows:

1. On October 5, 2011, Petitioner appeared in the Circuit Court of the Ninth Judicial
Circuit in and for Osceola County, Florida, and pleaded guilty to one-count of conspiracy
to traffic in Oxycodone, 28 grams or more, a first degree felony, in violation of FLA.
STAT. ANN. §§ 893.135(1)(c) and 893.135(5). LG. Ex. 3. Count One charged that,
“[O]n or about the 1 day of February, 2010 and continuing through on or about the 30"
day of October, 2010, in the Ninth and Twelfth Judicial Circuits of Florida . . . [Petitioner
and his two co-conspirators] did agree, conspire, combine, or confederate with each other
and other persons, known or unknown, to knowingly possess, sell, purchase,
manufacture, deliver or bring into the State of Florida, twenty-eight (28) grams or more
of oxycodone or of a mixture containing oxycodone, a substance controlled by Florida
Statue 893.03(2)(a)1.0, and in furtherance of said conspiracy to traffic oxycodone... .”
2. On his accepted plea of guilty, in the Circuit Court of the Ninth Judicial Circuit in and
for Osceola County, Florida, Petitioner was found guilty of one count of conspiracy to
traffic in Oxycodone, 28 grams or more, a first degree felony, in violation of FLA. STAT.
ANN. §§ 893.135(1)(c) and 893.135(5). I.G. Exs. 3, 4. Petitioner was sentenced to a
minimum mandatory 25-year term of incarceration, and was ordered to pay specified
costs and over $500,000 in fines. I.G. Ex. 4.

3. Oxycodone is a schedule II controlled substance. I.G. Exs. 3, at 1; 7, at 4; FLA. STAT.
ANN. § 893.03(2)(a).

4. On November 18, 2011, the State of Florida Board of Medicine revoked Petitioner’s
license to practice medicine. LG. Ex. 8, at 2

5. On February 28, 2013, the I.G. notified Petitioner that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
40 years, based on the authority set out in section 1128(a)(4) of the Act. LG. Ex. 1.

6. Petitioner timely perfected this appeal from the I.G.’s action by filing his hearing
request on March 29, 2013.

7. The plea, judgment, and sentence described above in Findings | and 2 constitute a
“conviction” within the meanings of sections 1128(a)(4) and 1128(i)(1), (2), and (3) of
the Act, and 42 C.F.R. § 1001.2.

8. Petitioner’s conviction described above in Finding 2 constitutes a first degree felony.
FLA. STAT. ANN. § 893.135(5).
9. Petitioner’s conviction described above in Findings 1 and 2 was for conduct relating to
the unlawful manufacture, distribution, prescription, or dispensing of a controlled
substance. I.G. Exs. 2, 3, 4.

0. Petitioner’s conviction described above in Findings | and 2 was for conduct that
occurred after August 21, 1996. I.G. Ex. 3.

1. By reason of the conviction described above in Findings | and 2, Petitioner was
subject to, and the I.G. was required to impose, a period of exclusion from participation
in Medicare, Medicaid, and all other federal health care programs. Act § 1128(a)(4), 42
U.S.C. § 1320a-7(a)(4).

2. A five-year period of exclusion is the mandatory minimum period provided by law.
Act § 1128(c)(3)(B), 42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a) and
001.2007(a)(2). Here, two aggravating factors are present, which warrant increasing the
exclusion to 40 years. 42 C.F.R. §§ 1001.102(b)(5) and (b)(9).

3. There are no established mitigating factors present to justify decreasing the period of
exclusion. 42 C.F.R. § 1001.102(c).

4. There are no disputed issues of material fact and summary disposition is appropriate
in this matter. Marvin L. Gibbs, Jr., M.D., DAB No. 2279 (2009); Michael J. Rosen,
M.D., DAB No. 2096 (2007); Thelma Walley, DAB No. 1367 (1992); 42 C.F.R.

§ 1005.4(b)(12).

V. Discussion

1. Petitioner’s exclusion is mandated by section 1128(a)(4) of the Act because
Petitioner was convicted of a felony criminal offense related to the unlawful
distribution of a controlled substance after August 21, 1996.

The essential elements necessary to support an exclusion based on section 1128(a)(4) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; (2) the criminal offense must have been a felony; (3) the felony conviction must
have been for conduct relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance; and (4) the felonious conduct must have occurred
after August 21, 1996. Thomas Edward Musial, DAB No. 1991 (2005); Russell A.
Johnson, DAB CR1378 (2005); Gerald A. Levitt, D.D.S., DAB CR1272 (2005); Robert
C. Richards, DAB CR1235 (2004).
All four essential elements appear plainly in
conviction is shown by LG. Exs. 2 and 3, an

§§ 893.135(1)(c) and 893.135(5) is a felony
that the conduct on which his conviction was

benchmark date. The specific acts are fairly

inasmuch as while in his capacity as a critical
prescriptions for Oxycodone in return for bri

which Petitioner was convicted were related
of a controlled substance, and the nexus of t
and prescription of a controlled substance is

Petitioner does not contest the I.G.’s proof o
that he is in fact subject to exclusion. What
length of his exclusion, which, as proposed

2. Based on the aggravating factors
mitigating factors, the 40-year exclu

Among the factors that may serve as bases

two relied on by the LG. in determining the
that the sentence imposed by the state court
years of incarceration. 1.G. Ex. 4; 42 C.F.R.
DAB No. 1855, at 12 (2002) (characterizing
substantial.”’); Jeremy Robinson, DAB No. 1
(Jan. 29, 1992) (“the circumstances of a parti

the records of the state court. Petitioner’s
the crime proscribed by FLA. STAT. ANN.
under Florida law. The court records show
based occurred in 2010, well after the 1996
characterized as conspiracy and trafficking,
need physician, Petitioner unlawfully wrote
bes. There is no dispute that the offenses of
to the unlawful distribution and prescription
is misconduct to the unlawful distribution
obvious. I.G. Exs. 2, 3, 7.

the four essential elements, and concedes
he seeks in this appeal is a reduction in the
by the I.G., is for a period of 40 years.

in this case and the absence of any
sion falls within a reasonable range.

‘or lengthening the period of exclusion are the

length of Petitioner’s exclusion. The first is
included a substantial prison sentence — 25
§ 1001.102(b)(5); see Jason Hollady, M.D.,
a nine-month incarceration as “relatively
905 (2004) citing to 57 Fed. Reg. 3298, 3314
icular case” drive the weight that a decision

maker can give the aggravating and mitigating factors”). Here, Petitioner was involved
in drug trafficking, a serious offense, and the term of the period of incarceration is

representative of both the seriousness of the
executing the criminal activities.

The second aggravating factor involves an a
same set of circumstances supporting the ba

crime and Petitioner’s considerable role in

verse administrative action based on the
sic exclusion. I.G. Ex. 8; 42 C.F.R.

§ 1001.102(b)(9). On November 18, 2011, the State of Florida’s Department of Health
filed an administrative complaint with the State Board of Medicine against Petitioner

based upon his conviction of conspiracy to t

that Petitioner was found guilty of “a crime w!
medicine or the ability to practice medicine”

need] medical license enabled him to comm:

patients or to work in a pain management cli

raffic in Oxycodone. The complaint stated
hich directly relates to the practice of

and pointed out that his “ [area of critical
it the crime . . . or to prescribe oxycodone to
inic and treat patients in which oxycodone

was prescribed.” I.G. Ex. 7, at 3. On August 16, 2012, the Board of Medicine concurred
with the findings of the Department of Health and ordered that Petitioner’s license to
practice medicine in the State of Florida be revoked immediately. 1.G. Ex. 8. The
revocation of Petitioner’s medical license pursuant to a disciplinary proceeding
constitutes an adverse administrative action, clearly based on the same set of
circumstances forming the basis of the I.G.’s exclusion of Petitioner. The concerns raised
in the complaint filed by the Department of Health and the Board of Medicine’s
determination that Petitioner’s actions warranted revocation of his license rather than a
lesser sanction, reflect how egregious his conduct was and lend further support to the
1.G.’s decision to increase Petitioner’s exclusion well beyond the five-year minimum to a
40-year period of exclusion. The facts clearly show that Petitioner used his medical
license to perpetrate — and in effect, to conceal — the crime of which he was convicted,
a crime which in itself created a menace to public health and safety. It requires no
exercise of judicial or administrative notice to observe that the abuse of Oxycodone has
reached plague-like proportions in many localities, and that virtually all of those
victimized communities are further plagued by thriving — and extremely dangerous —
street-level secondary markets in the drug. This Petitioner deliberately facilitated that
plague, and did so by violating the law and his professional oath in return for squalid
payments of money.'

Petitioner does not deny the existence of these aggravating factors. Rather, Petitioner
contends generally that mitigating factors (“ special circumstances”) exist that support
reducing the length of his exclusion. Hearing Request; P.Br. at 1. As mitigating factors,
Petitioner claims that the practice of medicine is the only way he has ever provided for
his family, and a 40-year exclusion from program participation is, in effect, a permanent
exclusion. He asks for lenience and asks that the period of exclusion be coterminous with
his 25-year period of incarceration. P. Br. at 1.

The regulations are narrowly drawn and consider only three factors to be mitigating: (1)
that a petitioner was convicted of three or fewer misdemeanor offenses and the resulting
financial loss to the program was less than $1,500; (2) that the record in the criminal
proceedings demonstrates that a petitioner had a mental, physical, or emotional condition
that reduced his culpability; and (3) that a petitioner’s cooperation with federal or state
officials resulted in others being convicted or excluded, or additional cases being
investigated, or a civil money penalty being imposed. 42 C.F.R. § 1001.102(c). As the
regulations are structured, the specified mitigating factors operate as evidentiary rules.
Thus, I may consider only evidence related to a specified mitigating factor in making a
determination as to the touchstone question: the Petitioner’s trustworthiness.
Characterizing a mitigating factor as “in the nature of an affirmative defense,” the

* Should the views I express here require further elaboration, then reference might
usefully be made to the official report of the search of the home of the person to whom
Petitioner sold the Oxycodone prescriptions. What authorities found there included “8
Ibs of suspected cannabis, an undetermined amount of prescription pills (estimated in the
thousands), two firearms, a ballistic vest, and U.S. currency . . . the majority of the
prescriptions recovered were issued by Dr. Menendez.” I.G. Ex. 2, at 3.
Departmental Appeals Board has ruled that Petitioner has the burden of proving any
mitigating factor by a preponderance of the evidence. Barry D. Garfinkel, M.D., DAB
No. 1572, at 8 (1996). Here, Petitioner failed to allege the elements of any of the three
mitigating factors that can be considered to offset the aggravating factors.

The exclusion remedy serves twin congressional purposes: the protection of federal
funds and program beneficiaries from untrustworthy individuals and the deterrence of
ealth care fraud. S. Rep. No. 109, 100th Cong., Ist Sess. (1987), reprinted in 1987
U.S.C.C.A.N. 682, 686 (“clear and strong deterrent’); Joann Fletcher Cash, DAB No.
1725, at 18, 15 (2000) (discussing trustworthiness and deterrence). The preamble to the
final rule provides, first, that the I.G. has “broad discretion” in establishing the length of
an exclusion and, second, that the Administrative Law Judge’s (ALJ’s) scope of review is
“limited to reviewing whether the length is unreasonable. So long as the amount of time
chosen by the OIG is within a reasonable range, based on demonstrated criteria, the ALJ
as no authority to change it under this rule.” Joann Fletcher Cash at 20, citing 57 Fed.
Reg. 3298, 3321 (1992). This principle is well-known, but may be subject to a certain
process of re-evaluation.”

The I.G. may decide that periods of exclusion longer than the five-year minimum are
reasonable and necessary to fight health care fraud, and here, as outlined above, two
extremely serious aggravating factors are indisputably present. They are not only
present, but each tells volumes about Petitioner’s trustworthiness. In this case,
Petitioner’s crime demonstrates that he presents significant risks to the integrity of health
care programs because he has shown himself willing to violate both law and professional
standards by turning highly-dangerous drugs into the public domain in return for bribes.
Petitioner’s admitted crimes are, in and of themselves, sufficient to justify an exclusion in
the range of 40 years. Petitioner committed calculated and serious crimes over a period
of approximately one year. He used the authority and protection of his license as a
critical need physician to obtain unlawfully large sums of money during this period
through the trafficking of controlled substance for his personal financial gain. Petitioner
was sentenced to a mandatory 25-year term of incarceration. The sentencing judge did

> As I have argued most recently in Keith Nisonoff, DAB CR2927 (2013) and Ollie
Futrell, DAB CR2901, at 9-10 (2013), the Board’s recent decisions in Craig Richard
Wilder, DAB No. 2416 (2011), Vinod Chandrashekhar Patwardha, M.D., DAB No. 2454
(2012), and Sushil Anniruddh Sheth, DAB No. 2491 (2012) release the ALJ from any
obligation to defer greatly to the I.G.’s determination of the length of an enhanced
exclusion when there are no material questions as to the existence of aggravating or
mitigating factors. In this case there are no such questions: the I.G. had before him the
same factors I have before me. Were it not solely for the fact that Petitioner appears pro
se, | would rely on those aggravating factors and the absence of any mitigating factors
and enhance the period of Petitioner’s exclusion to 50 years.
not reduce his term of imprisonment as had been done with one of Petitioner’s co-
conspirators, suggesting that the sentencing judge found Petitioner to be a highly-
culpable individual. I.G. Ex. 5, at 1 (where Petitioner’s co-conspirator was ordered to
serve just 49 days of incarceration and eight years of probation.).

In regard to the protection of federal funds and program beneficiaries from untrustworthy
individuals, the aggravating factors established by the LG. in this case prove Petitioner is
an untrustworthy individual. Petitioner’s lack of trustworthiness is established by the fact
that he was a primary participant in the unlawful trafficking of a controlled substance.
The actions for which he was convicted were recurrent and deliberate, not random and
impulsive. Those actions imperiled the public’s health and safety, and it is impossible to
imagine that Petitioner was unaware of the peril he was creating. During the search of
his premises and after having been read his “Miranda” rights, Petitioner admitted to the
Special Agent of the Florida Department of Law Enforcement that he knew that his co-
conspirators were profiting from the illegal sale of the Oxycodone (i.e., for just one day,
on October 26, 2010, Petitioner received $3,600 for prescriptions he wrote for 4,500 pills
of Oxycodone (30 mg and 15 mg weights). LG. Ex. 2, at 3. The egregious circumstances
and results of his acts amply justify the exclusion imposed, and I find that his 40-year
exclusion falls within a reasonable range.

I note that Petitioner appears here pro se. Because of that I have been guided by the
Board’s reminders that pro se litigants should be offered “some extra measure of
consideration” in developing their records and their cases. Louis Mathews, DAB No.
1574 (1996); Edward J. Petrus, Jr., M.D., et al, DAB No. 1264 (1991). I have searched
all of Petitioner’s pleadings for any arguments or contentions that might raise a valid,
relevant defense to the I.G.’s Motion, but have found nothing that could be so construed.

Resolution of a case by summary disposition is appropriate when settled law can be
applied to undisputed material facts. Marvin L. Gibbs, Jr., DAB No. 2279; Michael J.
Rosen, M.D., DAB No. 2096. Summary disposition is authorized by the terms of 42
C.F.R. § 1005.4(b)(12). This forum looks to FED. R. CIV. P. 56 for guidance in applying
that regulation. Robert C. Greenwood, DAB No. 1423 (1993). This Decision issues
accordingly for the material facts in this case are undisputed, unambiguous, and support
summary disposition as a matter of settled law.
10

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.'s exclusion of Petitioner Jose C. Menendez Campos, MD.,
from participation in Medicare, Medicaid, and all other federal health care programs for a
period of 40 years pursuant to the terms of section 1128(a)(4) of the Act, 42 U.S.C.

§ 1320a-7(a)(4), is SUSTAINED.

/s/
Richard J. Smith
Administrative Law Judge

